department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil eo contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date may contact person identification_number contact number fax number employer_identification_number vil index legend m name of organization n name of region city o name of organization p name of state q date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issues does the applicant hereinafter ‘m’ which provides sales facilities to vendors to sell products qualify for exemption from federal_income_tax under sec_501 of the code does ‘m’ qualify for exemption from federal_income_tax under any other section of c of the code does ‘m’ qualify for exemption from federal_income_tax under sec_521 of the code facts you were formed as an unincorporated association on q according to your bylaws your purpose is to encourage and establish a successful farmers’ market in the n valley indicated the market will provide two benefits provide an avenue by which growers artisans can sell directly to the consumer and realize a profit from their jand and efforts and provide it is a means by which farmers artisans and consumers can communicate directly regarding community based food production locally made products and the health benefits of fresh produce you indicate that you are organized on a membership basis you have three classes of members vendors farmers artisans who sell products at the market dollar_figure community members person organization who supports the association dollar_figure and junior members person years old or younger who markets assists in the marketing of products at the market no annual dues only vendor and community members have voting rights there are currently artisans and members comprise approximately members comprised of community percent of your total membership farmers and other vendors community members ‘year annual dues vendormembers non-profits and ‘year annual dues vendor class members control your board_of directors based on article of your bylaws the business affairs of the association shall be managed by an initial board or directors consisting of nine persons a maximum of six board members and a minimum of five board members must be filled by vendors the balance of the board may be filled by community members your market runs from may through october every saturday and sunday from a m to p m you lease the parking lot from the city of n to hold your market the lease agreement provides that five percent of the gross stall rental revenues wifl be paid to city of n for maintenance and improvements to the market facility in addition provision h of the lease contract states that m will strive to maintain access to state and federal food subsidy programs including but not limited to women infants and children wic funding and such other programs available to farmers’ market m is encouraged to provide health and nutrition education programs ‘day for non-member vendors reserved space dues aredollar_figure participating market vendors do not have to be organization members all fresh farm products or crafted products sold at your market must be produced in the state of p or in counties which border the state of p you charge daily vendor fees of dollar_figure dollar_figure ‘vendors participating is selling produce others ie nonprofit and other services such as massage therapist network information booth you indicate that you spend approximately -_ percent of your time on the farmers’ market activity an average breakdown of the type of vendor is as follows ‘day for vendor members and selling produce products ‘year the average number of selling arts crafts and fees are your primary source_of_income approximately -_ percent of your income is derived from fees funds are used to pay salaries market facility rent advertising printing and other market expenses you state that you help to provide education to the public concerning agriculture and agricultural products you have indicated that educational_services are provided by participating vendors who inform customers concerning the products they sell the benefits of fresh produce supporting local growers and products you are currently scheduled to participate in the local health fairs offered in the n schoo district you also partnered with o in holding its first 5-k run you indicate that the market provides a venue for the community to get fresh fruit and vegetables as weil as allowing seniors and the poor to use coupons issued by state and federal programs to improve nutrition you state that you spend approximately percent of your time on these community activities law sec_501 of the internal_revenue_code provides for the exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations defines a business league as an association of persons having a common business_interest the purpose of which is to promote such common interest and not to engage in a regular trade_or_business of a kind ordinarily carried on for profit of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular kind of business ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only enough income to be self-sustaining is not a business league its activities should be directed to the improvement of business conditions sec_1 c of the regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community revrul_58_224 1958_1_cb_242 holds that an organization which operates a trade_show as its sole or principal activity primarily for the purpose of rendering particular services to individual persons is not entitled to exemption from federal_income_tax as an organization described as a business league in sec_501 of the code in this case the general purpose of the organization is to promote the interest of trade and increase the facilities of commercial transactions particularly in connection with the display distribution and sale of merchandise however the organization's sole activity consists of the staging of an annual merchandise show primarily exhibits by manufacturers under the sponsorship of the chamber of commerce the revenue_ruling concludes that the activities of the organization substantially serve the exhibitors and retailers as a convenience and economy in the conduct of their businesses by providing selling opportunities for the distributors and that therefore the organization is rendering particular services for individual persons as distinguished from the improvement of business conditions generally revrul_64_315 1964_2_cb_147 describes an association of merchants whose businesses constitute a shopping center and which engages exclusively in radio television and newspaper advertising in order to attract customers to the shopping center the ruling holds that the organization does not qualify for exemption under code sec_501 since its primary purpose and activity advertising constitutes the performance of particular services for revrul_59_234 1959_2_cb_149 provides that a real_estate board whose primary purpose is the operation of a multiple listing services is considered to be rendering particular services for its members and is not exempt under code sec_501 where the multiple listing service accounts for most of its income and expenses since the provision of this function serves as a convenience and economy to its members members revrul_68_264 1968_1_cb_264 defines a particular service for the purpose of sec_501 of the code as including an activity that serves as a convenience or economy to the members of the organization in the operation of their businesses revrul_71_175 1971_1_cb_153 holds that an organization whose purposes include the improvement of the health of the community it serves as well as the promotion of the profession of medicine and whose activities include the operation of a telephone answering service for a fee for its members in addition to the maintenance of a medical library and the distribution of a monthly bulletin informing its members on new developments in the field of medicine does not qualify for exemption under sec_501 of the code due to the fact that its activities include the rendering of particular services for members and serves as a convenience of economy to members in the operation of their businesses revrul_73_349 1973_2_cb_179 describes an organization formed to purchase groceries for its members on a cooperative basis membership was open to all residents in the community it was held that the organization was operated primarily for the benefit of members and did not qualify for exemption under code sec_501 revrul_73_411 1973_2_cb_180 in discussing the exempt status of a shopping center merchants’ association under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein tn the case of a chamber of commerce or similar organization the common business_interest required by sec_1_501_c_6_-1 of the regulations is usually the genera economic welfare of a community and it has been accepted that an organization seeking exemption under sec_501 as a chamber of commerce must be one whose efforts are directed at promoting the common economic_interest of all of the commercial enterprises in a given trade community trade associations or business_leagues under sec_501 are similar to chambers_of_commerce except that they serve only the common business_interest of the members of a single line_of_business or the members of closely related lines of business within a single industry the revenue_ruling also stresses that membership in sec_501 organizations is voluntary and open generally to all businesses and professional persons in the community in revrul_78_131 1978_1_cb_157 an organization that sponsored an annual community art show was held to qualify under code sec_501 any adult or high school student in the community could enter artwork in the show which was free to the public artworks might or might not be offered for sale at the artist’s option if sold the organization collected a commission only from adult entrants entry fees were also charged only to adult entrants in this case the fact that the show was a once-a-year event operated by volunteers that not all artists offered works for sale and that students were offered free participation led to the conclusion that the show was noncommercial and served primarily to benefit the community by exposure to art and by encouraging participation in the arts in revrul_78_132 c b an organization formed to facilitate the exchange of personal services among members did not qualify for exemption under sec_501 c the organization was held to be primarily providing economic benefits for its members even though no direct monetary exchange occurred in 305_f2d_814 cir it was held that a corporation that provided housing on a cooperative basis was a private self-help enterprise with only an incidental benefit to the community as a whole application of law sec_501 of the code provides for the exemption of business_leagues which are not organized for profit and no part of the net_earnings of which inures to the benefit of any individual or private shareholder the regulations sec_1_501_c_6_-1 define a business league as an association of persons having a common business_interest the purpose of which is to promote the common interest and not to engage in a regular trade_or_business of a kind ordinarily carried on for profit the regulations state that activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons as stated above the regulations do require that the activities of a business league be directed at the improvement of business conditions of one or more lines of business based on the administrative record you are not promoting the improvement of the business conditions of one or more lines of business or promoting the general economic welfare of all of the commercial enterprises in a given trade community your participating vendors include not only agricultural growers but artisans craftsman which suggests that the promotion of a common line_of_business is not present you are simply providing a convenient place for individuals to market their products for their private benefit by providing such a service you are not the type of an organization for which an exemption from tax under sec_501 of the code was intended as affirmed by revrul_73_411 your primary activity is the operation of a farmers market at which members and non-members rent vendor space to sell their goods and services to the general_public you are providing your vendors artisans a convenience and economy in the conduct of their businesses the sale of crops and crafts analogous to the organizations described in revenue rulings and your primary purpose is the provision of particular services to the individual business operators by affording selling opportunities to them to sell their products the provision of sales facilities and advertising services are activities which provide your vendors and artisans with a convenience or economy in the operation of their own businesses as stated in revrul_68_264 such an activity is defined as a particular service by primarily performing this activity you are primarily engaged in an activity proscribed under sec_1_501_c_6_-1 of the regulations and therefore you are not entitled to tax exemption under sec_501 of the code exemption consideration under code sec_501 is aiso addressed code sec_501 provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare although your organization participates in community events and allows local non-profit groups to use space for publicizing their programs and services you are primarily organized and operated as an economic convenience for your vendors similar to the organization described in commissioner v lake forest inc supra it is not unusual for commercial entities such as shopping mails to sponsor entertainment and public service events as a means of attracting potential customers or promoting public goodwill additionally the educational aspect provided by your vendors also relate largely to the promotion of their own products unlike the organization described in revrul_78_131 you are not operated in a noncommercial manner to primarily benefit the community through education community activities merely comprise is to operate for the economic benefit of your vendors comparable to the organizations described in revenue rulings and accordingly we find that you do not qualify for exemption under code sec_501 percent of your overall activities rather your primary purpose code sec_521 provides for qualified exemptions from federal_income_tax for certain farmers’ cooperatives these include cooperatives marketing the products of members and other producers marketing cooperatives collect the proceeds from selling members’ products and allocate net profits to member patrons on the basis of the quantity or value of the products furnished by the patrons while you are organized on a membership basis you are not organized on a cooperative basis further your vendors include nonmembers and persons who are not producers of agricultural products within the meaning of code sec_521 accordingly we conclude that you do not qualify for exemption under sec_521 of the internal_revenue_code applicant’s position per your response dated date you asserted that one of your goals is to provide a venue for the community to get fresh fruit and vegetables moreover you maintained that you also serve to provide a venue where vegetable and fruit coupons issued by the federal and state governments to the poor and senior citizens for improved nutrition can be used additionally you stated that about percent of the sales at the market are the result of the use of government issued coupons by the poor and elderly you reiterated your contention that you meet the requirements for recognition of tax exemption under sec_501 of the code service’s response to applicant's position we agree that your participation in the wic program does generate some public benefits however sales under the wic program amounts to no more than sales the public benefits generated as a result of your participation in the wic program appear limited and there is no evidence in the administrative record to show that you are operated primaniy for the purpose of improving the conditions of the poor and distressed in fact your lease contract with the city of n encourages your participation in programs such as the wic program you are also not formed primarily for educational or social welfare purposes as your community activities merely comprise percent of your total activities providing a venue to purchase fresh fruit and vegetables does not distinguish your organization from any other commercial produce market based on the information in the administrative record your primary purpose is the operation of the farmers market to provide a venue for local farmers artisans to directly market their products to consumers percent of your overall v we hold that you do not meet the requirements for tax exemption under sec_501 as a business league because you are providing particular services to individuals as opposed to promoting the improvement of business conditions in one or more lines of business your activities substantially serve the vendor and artisans as a convenience and economy in the conduct of their businesses by providing selling opportunities to them and that therefore you are rendering particular services for individual persons as distinguished from the improvement of business conditions generally since you are primarily engaged in an activity proscribed under sec_1_501_c_6_-1 of the regulations you are not entitled to tax exemption under sec_501 of the code conclusion based on the facts presented above we hold that you do not meet the requirements for tax exemption under sec_501 of the code or under any other section within the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization’s name address and employer _ - identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired n o p a o the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury deciare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power of attomey and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance main street p o box cincinnati oh attn internal_revenue_service eo determinations quality assurance cincinnati oh attn you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure publication robert choi director exempt_organizations rulings agreements
